Case 3:21-cv-30068-MGM Document 7-5 Filed 06/18/21 Page 1 of 4




        EXHIBIT
                            5
             Case 3:21-cv-30068-MGM Document 7-5 Filed 06/18/21 Page 2 of 4




          Forwarded message
From: Hootie Hilton <hhilton@dpipower.c
Date: Mon, &pr26,2021 at4:42PM
Subject: Open Orders
To : Tara Spitzer <tara@sonicsolutionsllc.com>
CC: Tony Trigiani <ttrigiani@dpipower.com>




Hi Toro,



The below orders we?e ?eceived but were not ocknowledge as occepted. Tony has reviewed
these orders below crndwererejected. No further orders con be sccepted.



PO# 210419-1

PO# 210420-1

PO# 210420-3

PO# 2tO420-2

PO# 210421-2

PO# 210421-1


                                                 1
              Case 3:21-cv-30068-MGM Document 7-5 Filed 06/18/21 Page 3 of 4


5orry,




                                       tlr
         *                             *


          7                I RLDF

Hootie Hilton

lnside Sales/Order Entry




DIVERSIFIED POWER INTERNATIONAL, LLC

414 Centurv Court

Pinev Flats. TN 37686

PHONE: 423-538-9002--ext# 150

FAX: 423-538-9202

RMA/WARRANTY DEPT: 423-299-0011


                                             2
                   Case 3:21-cv-30068-MGM Document 7-5 Filed 06/18/21 Page 4 of 4


E-mail:   hhi   lton(4lpipewer.cour




                                                 3
